       Case 8:19-cv-00082-JLS-KES Document 58 Filed 01/08/20 Page 1 of 3 Page ID #:647
 Name and address:
 Kolin C. Tang
 Shepherd, Finkelman, Miller & Shah, LLP
 1401 Dove Street, Suite 540
 Newport Beach, CA 92660
 Tel: 323-510-4060
 Fax: 866-300-7367
 Email: ktang@sfmslaw.com


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
TP Link USA Corp.                                               CASE NUMBER:

                                                                                8:19-cv-00082-JLS-KES
                                                 PLAINTIFF(S)
                               v.

Careful Shopper LLC, et al.                                               REQUEST FOR APPROVAL OF
                                                                        SUBSTITUTION OR WITHDRAWAL
                                               DEFENDANT(S)                      OF COUNSEL

                                                    INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Kolin C. Tang                                                             CA Bar Number: 279834
Firm or agency: Shepherd, Finkelman, Miller & Shah, LLP

Address: 1401 Dove Street, Suite 540

Telephone Number: 323-510-4060                                    Fax Number:    866-300-7367
E-mail: ktang@sfmslaw.com
Counsel of record for the following party or parties: Careful Shopper LLC




Other members of the same firm or agency also seeking to withdraw: James C. Shah (260435)



G-01 (06/13)                  REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                     Page 1 of 2
        Case 8:19-cv-00082-JLS-KES Document 58 Filed 01/08/20 Page 2 of 3 Page ID #:648

SECTION II - NEW REPRESENTATION

        No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
        The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed pro se, as self-represented litigants.

        The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

         Name: Christopher J. Hammond                                                     CA Bar Number: 150024
         Firm or agency: LA Law Group, APLC

         Address: 21540 Prairie St., Unit A, Chatsworth, CA 91311

         Telephone Number: 866-625-2529                                  Fax Number:       866-463-9285
         E-mail: info@bizlawpro.com


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.


      Date:     1/8/2020                             Signature: /s/ Kolin C. Tang

                                                     Name:         Kolin C. Tang

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.


      Date:    1/8/2020                              Signature: /s/ Christopher J. Hammond

                                                     Name:         Christopher J. Hammond

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                            substitution of counsel as specified above.
                                            representing myself pro se in this case.


      Date: 1/8/2020                                 Signature:

                                                     Name:         Adam Starke on behalf of Careful Shopper, LLC

                                                     Title:        Managing Member

G-01 (06/13)                 REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                         Page 2 of 2
     Case 8:19-cv-00082-JLS-KES Document 58 Filed 01/08/20 Page 3 of 3 Page ID #:649



 1
 2              ATTESTATION PURSUANT TO CIVIL L.R. 5-4.3.4(a)(2)
 3          The filer attests that all other signatories listed, and on whose behalf the
 4    filing is submitted, concur in the filing’s content and have authorized the filing.
 5
 6    Dated: January 8, 2020                         /s/Kolin C. Tang
                                                     Kolin C. Tang
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
